Citation Nr: 1112786	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-38 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Sherman Bendalin, Attorney at Law


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968.  The Veteran died in November 2007.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The appeal is REMANDED to the RO.  


REMAND

The appellant submitted a timely statement in lieu of an official VA Form 9 (substantive appeal to the Board) in September 2009.  In October 2009, the appellant submitted a timely statement, indicating that she wished to appear at a Board personal hearing.  The appellant did not check any of the hearing options provided, but instead wrote on the hearing election letter that she wanted a video hearing at a local VA office before a member of the Board of Veterans' Appeals.  

The Certification of Appeal form (VA Form 8) dated May 18, 2010 reflects the RO's understanding that the appellant had requested a Travel Board hearing.  Consistent with this understanding is a Report of General Information form (VA Form 21-0820) dated May 24, 2010 that reflects the RO contacted the appellant regarding an upcoming Travel Board hearing, and that the appellant was willing to attend the Travel Board hearing.  On May 24, 2010, the RO mailed the appellant a letter, informing her that they had scheduled a Travel Board personal hearing in June 2010.  

A subsequent Report of General Information form (VA Form 21-0820) dated May 26, 2010 reflects that the RO contacted the appellant, found out that she had retained the above attorney as representative, that the attorney would be unable to attend the scheduled June 2010 Travel Board hearing, and indicated that a new Travel Board letter would be sent. 

In a letter dated June 2, 2010 (received by VA on June 3, 2010), the appellant requested that the June 2010 Travel Board hearing be rescheduled.  Instead of rescheduling a Travel Board hearing, the RO scheduled a videoconference hearing for September 2010, and sent the appellant a letter to that effect in August 2010. 

In a timely June 2010 letter, the appellant's attorney requested that the Board personal hearing be rescheduled.  In an August 2010 letter, the RO advised the appellant that a Board videoconference hearing had been scheduled for September 2010.  While the attorney's letter dated September 13, 2010 requested that a video hearing be rescheduled, this does not appear to be a new request for a video hearing rather than the appellant's previously requested Travel Board hearing, but appears only to have been a response to the RO's August 2010 letter indicating that it was a video hearing that had been scheduled.  

In a November 2010 letter, an Acting Veterans Law judge ruled that the appellant had shown good cause under 38 C.F.R. § 20.704 (2010) as to why she could not attend the Board hearing scheduled for September 2010.  Thus, a remand is necessary to schedule a Travel Board hearing, allowing the appellant to appear at the RO before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

The RO should schedule a Travel Board hearing for the appellant to attend at the RO before a member of the Board.  The RO should notify the appellant and her attorney representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b), and give the appellant and her representative opportunity to prepare for the hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010). 

